Citation Nr: 1712523	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-37 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, claimed as the residuals of pneumonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1972 to October 1979.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Board most recently remanded this matter to obtain a VA examination and for further evidentiary development.  The RO has since complied with the Board's directives.  As such, this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record demonstrates that the Veteran has been diagnosed with respiratory disorders to include asthma and mild emphysema.  Therefore, as the issue on appeal has been broadly characterized above, the scope of the Veteran's claim includes whether service connection may be warranted for any respiratory disorder manifest during the period under review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDING OF FACT

A chronic respiratory disorder was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed asthma and emphysema is related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a chronic respiratory disorder, to include pneumonia and emphysema, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify has been met.  See July 2008 VCAA letter.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records are of record.  VA Medical Center, Social Security Administration (SSA), and private treatment records have been obtained.  The Veteran has been provided an appropriate VA examination.  Neither the Veteran nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

For such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); see 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Nevertheless, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309 (a), application of 38 C.F.R. § 3.303 (b) is not warranted.

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303 (b), the avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303 (a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303 (d). 

The record establishes that the Veteran has been diagnosed as having asthma and emphysema.  Such is sufficient to meet the requirements of Shedden element (1).

As for Shedden element (2), service incurrence, service treatment records disclose that STRs that the Veteran was seen for an acute upper respiratory infection in May 1972.  He was treated for pneumonia in 1977.  However, by the time he was examined for discharge in May 1979, he was noted to have normal lungs/chest, with no documented respiratory issues.  In any event, as indicated, there is sufficient in-service evidence showing treatment for respiratory complaints.

Turning to the final element of the Shedden analysis, the nexus element, the Board initially observes that Veteran's post-service treatment records do not reflect respiratory disorder symptomatology for several years after active duty service.  See August 2004 VA Medical Center (VAMC) records.  Significantly, the Veteran indicated that his breathing problems began in January 2005, 25 years after his active duty service.  See October 2008 Social Security Administration (SSA) disability report.  Such is sufficient evidence to rebut any current argument of chronicity or continuity of symptoms.

The question of whether the Veteran's current respiratory disorders are etiologically linked to his active service was also addressed in a November 2016 examination report.  It was that examiner's opinion that there was no relationship between the Veteran's in-service bout with pneumonia and earlier upper respiratory disorder and his current respiratory problem.  More specifically, he stated that the bout of pneumonia was not an etiologic determinant of his current respiratory disorders.  The VA examiner explained that pneumonia is an acute bacterial or viral illness that does not cause long term effects on the lungs.  He felt instead that the Veteran's breathing difficulties are worsened from both morbid obesity and from two to three plus chronic lower extremity edema worsen coughing and breathing.

The Board finds that the VA examiner's opinion is highly probative as it is based on a thorough review of the entire claims file, in-person interview of the Veteran, and diagnostic testing.  There is no competent medical opinion to the contrary.

Consideration has been given to the Veteran's personal assertions that his current respiratory disorder is related to active service.  To that point, lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, the etiology of a respiratory disorder such asthma and emphysema falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In light of the foregoing, the Board finds that the Veteran's respiratory disorder was not manifest during active service, nor was it otherwise related to active service.  Therefore, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A . § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a respiratory disorder, claimed as a residual of pneumonia, is denied.





	(ORDER ON NEXT PAGE)



ORDER

Entitlement to service connection for a respiratory disorder, claimed as pneumonia is denied. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


